Citation Nr: 1437152	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  04-31 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for chronic sinusitis and in excess of 30 percent from January 2, 2014.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for chronic sinusitis and assigned an initial 10 percent rating for that disability.  Subsequently, jurisdiction has been transferred to the RO in Des Moines, Iowa.

In an October 2008 decision, the Board denied entitlement to an initial rating in excess of 10 percent for chronic sinusitis.  The Veteran noted an appeal to the United States Court of Appeals for Veterans Claims (Court).  In a September 2010 memorandum decision, the Court vacated and remanded the Board's October 2008 decision.  

On remand from the Court, the Board, in a June 2011 decision, remanded the matter for further evidentiary development.  As will be discussed in greater detail below, a review of the claims file reveals substantial compliance with the Board's June 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In a January 2014 rating decision, the RO granted the Veteran a 30 percent rating for chronic sinusitis, effective January 2, 2014.  As higher schedular ratings remain possible, the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the highest possible rating unless he indicates otherwise).


FINDINGS OF FACT

1. For the period prior to November 13, 2007, the Veteran's chronic sinusitis was manifested by no more than three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge; radical surgery with chronic osteomyelitis or near constant sinusitis have not been shown.

2. For the period since November 13, 2007, the Veteran's chronic sinusitis is manifested by six or more non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge; radical surgery with chronic osteomyelitis or near constant sinusitis have not been shown.


CONCLUSIONS OF LAW

1. For the period prior to November 13, 2007, the criteria for an initial rating in excess of 10 percent for chronic sinusitis have been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.97, Diagnostic Code 6513 (2013).

2. For the period since November 13, 2007, the criteria for a 30 percent rating for chronic sinusitis have been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.97, Diagnostic Code 6513 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements. Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). There has been no allegation of such error in this case.

In any event, the Veteran received notification prior to the initial AOJ decision through a notice letter dated December 2003.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  She was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A.  § 5103 (2013).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All other post-service treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. 

The Veteran has been afforded multiple VA examinations for her chronic sinusitis.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381  (Fed. Cir. 2003).  The Board finds these examinations are adequate for the purposes of the evaluating the Veteran's chronic sinusitis, as both involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and provided a review of relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding the Board's June 2011 remand directives, the Board finds substantial compliance with those directives has been achieved.  See Stegall, 11 Vet. App. 268 (1998).  The January 2014 VA examination report details the relevant symptomatology relating to the Veteran's chronic sinusitis.  Further, the January 2014 VA examiner explained that the Veteran does not have purulent discharge, crusting, or incapacitating episodes, as requested in the June 2011 remand instructions.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Merits

I. Legal Background

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).  A Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's chronic sinusitis has been assigned an initial 10 percent rating and a 30 percent rating from January 2, 2014, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6513 (2013).  Sinusitis is rated according to the General Rating Formula for Sinusitis.

Under the General Rating Formula, the following ratings apply: a 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; a 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; and a 50 percent rating is warranted for chronic sinusitis following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513.

A note accompanying Diagnostic Code 6513 states that an incapacitating episode is defined as one requiring bed rest and treatment by a physician.




II. Factual Background

In January 2003, the Veteran filed her claim for service connection for chronic sinusitis.

At her October 2003 decision review officer (DRO) hearing, the Veteran testified about her chronic sinusitis.  She explained that she experiences soreness and irritation daily due to constant drainage down the back of her throat.  See Hearing Transcript at pgs. 7-8.

A November 2003 private treatment record notes the Veteran's chronic sinusitis and pressure in her left ear.

The Veteran was afforded a VA examination in May 2004.  The examiner stated that the Veteran was treated with antibiotics three years prior.  The Veteran denied sinus problems since a surgery in April 2001.

In August 2004, the Veteran submitted an attachment along with her VA Form 9.  She stated that her "sinusitis is constant and is characterized by headaches, pain, and tenderness of the maxillary sinus area and left eye, excessive throat drainage and near constant formation of small crusting pieces that block my nasal passages."  She noted that she did not use antibiotics because they caused nosebleeds or were unhelpful.  She stated that she did not recall denying sinus problems at her earlier VA examination.

A December 2004 VA treatment record notes continued chronic sinus infection.  The Veteran reported sneezing and complained of pressure between her eyes and forehead. 

A May 2007 VA treatment record notes that the Veteran experienced sinus pressure and the Veteran denied any headache, nausea, vomiting or shortness of breath.  The Veteran also denied any discharge and yellow colored sputum was denied.  A very mild cough and sinus pressure was noted.

The Veteran was afforded a VA examination in March 2008.  There, the Veteran complained of constant bilateral facial pain and clear to white postnasal drainage.  A postnasal drip was also noted.  She reported five to six sinus infections in the past year.

In May 2008, the Veteran's co-worker submitted a statement detailing the effects of the Veteran's disability.  He explained that the Veteran experiences pain and congestion so bad that it requires bed rest for several hours.  He also stated that the Veteran is typically exhausted following work and requires about an hour and a half nap following work.  The co-worker explained that the Veteran has, on occasion, taken time off of work because of sinus pain and headaches.

In May 2008, the Veteran's supervisor submitted a statement.  He explained that the Veteran had taken 29.45 sick leave hours thus far into 2008.  He stated that he could not explain why the Veteran took that sick leave.  The supervisor asserted that the Veteran was slow to complete assigned projects, which could be attributable to the health issues she faces.

In July 2008, the Veteran submitted a statement.  She asserted that she has undergone "radical surgery." She also stated that she experiences "incapacitating episodes" as she is forced to miss work on occasion.  The Veteran asserted that she took the following leave because of her service-connected disability: 1.5 hours on 11/13/2007; 8 hours on 12/2007; 8 hours on 2/6/2008; 4 hours on 3/17/2008; 6.5 hours on 4/9/2008; 3 hours on 5/1/2008; 8 hours on 6/16/2008; and 5 hours on 7/17/2008. 

A November 2008 VA treatment notes that the Veteran underwent surgery for her sinus problems.  The note explains that the Veteran underwent a septoplasty, turbinate reduction, and endoscopic surgery with marsupialization of maxillary retention cysts.  

A December 2008 VA treatment notes specifies that the Veteran had a significant amount of crusting bilaterally and was globally very edematous.  No purulence was noted. 

An August 2012 VA treatment note (Virtual VA) notes that pain had subsided and the Veteran had no nasal bleeding.  She complained of some residual congestion and returned to work around that time.

A November 2012 VA treatment note (Virtual VA) explains that the Veteran had no pain or rhinorrhea.  She also had no nasal congestion and only occasional headaches, which resolve within a day.

A July 2013 VA treatment note (Virtual VA) explains that the Veteran's airways were clear and that she was in no acute distress.

The Veteran was afforded a VA examination in January 2014.  There, the examiner confirmed the Veteran's diagnosis of chronic sinusitis.  The Veteran complained of daily rhinorrhea with clear to yellowish discharge in the back of her throat.  She also noted left ear pain, pressure, and headaches.  She explained that she suffers episodes of sinus infections about ten to twelve times per month, lasting about one and a half weeks each time.  She stated that she stays in bed during these episodes and she usually misses about two days of work during a sinus infection.

The examiner made clear that the Veteran experiences episodes of sinusitis, not chronic sinusitis, which results in headaches, pain and tenderness.  She experienced 7 or more non-incapacitating episodes of sinusitis over the past year.  She did not experience any incapacitating episodes of sinus over the past year.  The examiner also explained that while the Veteran has undergone three surgical procedures with respect to her sinusitis, she has never undergone radical surgery.

III. Application-Period Prior to November 11, 2007

During this period, the evidence does not reflect that an initial rating in excess of 10 percent is warranted as there is no evidence that the Veteran experienced any incapacitating episodes of sinusitis or more than six non-incapacitating episodes of sinusitis per year.  As explained above, an incapacitating episode of sinusitis requires prolonged (lasting four to six weeks) antibiotic treatment and bed rest and treatment by a physician.  See 38 C.F.R. § 4.97, Diagnostic Code 6513.  A non-incapacitating episode is characterized by headaches, pain, and purulent discharge or crusting.  See id.

The evidence of record during this period does not show that the Veteran experienced any incapacitating episodes of sinusitis.  The evidence of record during this period shows no incapacitating episodes.  Indeed, there are no records showing that the Veteran has been prescribed antibiotic treatment during this period other than the Veteran's statement in her attachment to her VA Form 9.  Nor is there any evidence that the Veteran's sinusitis required bed rest during this period.  There is also no evidence that the Veteran's sinusitis required antibiotic treatment at any point during this period.  Regardless of the Veteran's assertion that she has been prescribed antibiotics, there is simply no evidence of bed rest during this period.  As such, the Board concludes that the Veteran did not experience any incapacitating episodes of sinusitis during this period.

As to the other basis for a 30 percent rating during this period, the evidence does not show that the Veteran experienced more than six yearly non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

The evidence of record during this period simply shows that the Veteran experienced drainage down the back of her throat and sinus pressure.  See October 2003 DRO Hearing Transcript; November 2003 Private Treatment Record; December 2003 VA Treatment Record; May 2007 VA Treatment Record.  Indeed, the Veteran denied any headache, nausea, vomiting or shortness of breath while receiving VA treatment in May 2007.  

The Board does note that the Veteran, in her attachment to her VA Form 9, stated that she experiences the exact symptoms listed within the criteria for a 30 percent rating on the basis of non-incapacitating episodes of sinusitis under Diagnostic Code 6513.  However, mere months earlier at a VA examination, the Veteran denied any sinus problems whatsoever.  The Board finds that the Veteran's after-the-fact assertions that she suffered from the precise criteria necessary for a 30 percent rating are not consistent with her earlier statement to the VA examiner, where she flatly denied any symptoms, let alone a host of symptoms.  Given this inconsistency, the Board finds the Veteran's statements as to her symptoms at that time not credible and affords those assertions no probative value whatsoever.   See Caluza v. Brown, 7 Vet. App. 498 (1995).

During this period the credible evidence shows that the Veteran experienced soreness and irritation daily due to sinusitis.  DRO Hearing Transcript at pgs. 7-8. She also noted left ear pressure.  See November 2003 Private Treatment Record.  While she did note chronic sinus infection, see December 2004 VA treatment Record, later in May 2007 she denied headache and discharge and only noted a very mild cough and sinus pressure.  See May 2007 VA Treatment Record.  

The credible evidence of record simply does not indicate that the Veteran experienced more than six non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Indeed, the Veteran never even alleged that she was experiencing purulent discharge or crusting.  She even denied headaches and discharge in May 2007.  The credible evidence of record during this period simply does not show that, in any year, the Veteran experience more than six non-incapacitating episodes of chronic sinusitis.

In summary, the evidence is against the Veteran's claim for a rating in excess of 10 percent for the period from November 11, 2007.   There is absolutely no evidence of any incapacitating episodes of sinusitis during this period.  Indeed, the Veteran herself does not even argue such.  Further, the evidence does not show that the Veteran suffered from more than six yearly episodes of non-incapacitating sinusitis during the period.  

Under the circumstances, the Board finds that the preponderance of the evidence is the claim for an initial rating in excess of 10 percent for the period prior to November 11, 2007.  38 U.S.C.A. § 5107(b) (West 2002), see also Ortiz, 274 F.3d 1361.

IV. Application-Period Since November 11, 2007

The evidence of record indicates that since November 11, 2007, the Veteran has experienced at least six non-incapacitating episodes of sinusitis each year.  However, sinusitis is not constant and the Veteran has not undergone radical surgery with chronic osteomyelitis or that the Veteran experiences near constant sinusitis.  See 38 C.F.R. § 4.97, Diagnostic Code 6513.

Indeed, upon VA examination in January 2014, the examiner acknowledged that the Veteran has undergone three sinus-related surgeries since March 2002, the last of which was in July 2012.  The examiner explained that while she has undergone surgeries, she has not undergone radical (or open sinus) surgery.  Instead, the examiner explained that the all three of the surgeries undergone by the Veteran have been endoscopic, not radical, surgeries.  

To the extent that the Veteran herself asserts that she has undergone radical surgeries to treat her chronic sinusitis, the Board finds that she is not competent to opine as to whether she has undergone radical or endoscopic surgeries.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Indeed, there is no competent evidence showing that the Veteran's surgeries were radical.  Rather, the January 2014 VA examiner explained that the Veteran's three surgeries were endoscopic rather than radical.  

The Board concludes that given the January 2014 examiner's deliberate consideration of the character of the Veteran's surgeries and the examiner's explanation that the Veteran's surgeries were all not radical, that evidence is entitled to great probative weight.  See Caluza, 7 Vet. App. at 506 (1995) (Board charged with assessing the probative value of all evidence of record).  There is no competent evidence counter to the probative evidence which shows that the Veteran has not undergone any radical sinus surgeries.  Thus, the Board concludes that the Veteran has not undergone any radical sinus surgeries.

As explained above, there are two ways that the Veteran's service-connected disability can be assigned a 50 percent rating under Diagnostic Code 6513, radical surgery with chronic osteomyelitis or near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  The evidence from this period, however, does not show that the Veteran experiences near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  

To that end, the Veteran has asserted sporadic, not constant, episodes of sinusitis during this period.  Indeed, she asserted that her sinusitis only caused her to miss work about once per month from November 2007 to July 2008.  See July 2008 Statement of the Veteran.  Moreover, her co-worker, J.G., explained that the Veteran occasionally takes off work because of her sinusitis.  Indeed, at her March 2008 VA examination, the Veteran explained that she experiences about five to six sinus infections in a year.  Further, an August 2012 VA treatment record showed that pain had subsided, indicating that the sinusitis was not constant during this period.  The Veteran also explained that she had no nasal congestion while receiving treatment from VA in November 2012.  Likewise, a July 2013 VA treatment record shows that the Veteran's airways were clear.  This is strong evidence against a finding that the Veteran's sinusitis is near constant.

The January 2014 VA examiner also explained that the Veteran does not experience near constant sinusitis.  Indeed, the examiner explained that the Veteran experiences episodes of sinusitis, which are characterized by headaches and pain/tenderness, not near constant sinusitis.  The examiner made clear that the Veteran has about 10 to 12 episodes of sinusitis per year that last approximately one and a half weeks per episode.  When considered with the other evidence of record during this period, it is apparent that the Veteran does not experience near constant sinusitis.  Rather, the evidence shows that the Veteran's sinusitis is episodic.  Thus, having shown no radical sinus surgery or that she experiences near constant sinusitis during this period, the Veteran is not entitled to a 50 percent rating at any point during this period.  See 38 C.F.R. § 4.97, Diagnostic Code 6513.

The evidence does show, however, that the Veteran is entitled to a 30 percent rating for this period, as six or more incapacitating episodes of sinusitis per year have been shown.

The Veteran explained that sinusitis is so bad that she was forced to miss work on November 11, 2007; February 6, 2008; March 17, 2008; April 9, 2008; May 1, 2008; June 16, 2008; July 17, 2008.  See May 2008 Statement of Veteran.  She described experiencing "incapacitating episodes" at these times which caused her to miss work.  Id.  Likewise, at her March 2008 VA examination, she reported approximately six sinus infections in the past year and she complained of constant bilateral facial pain and a clear to white postnasal discharge.  See March 2008 VA Examination Report.

Moreover, at her January 2014 VA examination, the Veteran explained that she suffers episodes of sinus infections about ten to twelve times per month, lasting about one and a half weeks each time.  She stated that she stays in bed during these episodes and she usually misses about two days of work during a sinus infection.  The examiner stated that in the past year, the Veteran has experienced ten to twelve non-incapacitating episodes of sinusitis.  

Affording the Veteran the benefit of the doubt, it appears that she has more than six yearly non-incapacitating episodes of chronic sinusitis since November 11, 2007, the date which the Veteran asserted that she began missing work due to her service connected disability.  Indeed, the Veteran then began missing work due to her sinusitis.  See May 2008 Statement of Veteran.  This indicates some level of severity, which is bolstered by the Veteran's description of those events as "non-incapacitating." Further, the January 2014 VA examination made clear that the Veteran does suffer from ten to twelve episodes of non-incapacitating sinusitis per year.  As such, the Veteran is entitled to a 30 percent rating for sinusitis from November 11, 2007, the date which she began missing work due to her service-connected disability.

In summary, the evidence is against the Veteran's claim for a rating in excess of 30 percent during this period.  There is no competent evidence showing that the Veteran has undergone radical surgery with chronic osteomyelitis.  Moreover, the evidence shows that the Veteran experiences episodic sinusitis, rather than chronic sinusitis.  Despite that, from November 11, 2007, the evidence does show that the Veteran has experienced more than six episodes of non-incapacitating sinusitis per year, which warrants a 30 percent rating for sinusitis from that date.

Under the circumstances, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 30 percent.  38 U.S.C.A. § 5107(b) (West 2002), see also Ortiz, 274 F.3d 1361.  A rating of 30 percent, however, is warranted for the period since November 11, 2007.

V. Extraschedular Considerations

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

There is no evidence that the Veteran has been frequently hospitalized due to her sinusitis.  Instead, she asserts that her sinusitis has caused marked interference with employment.  

As noted above, the criteria for extraschedular evaluation are that there is a marked interference with employment, rendering impractical the application of the regular rating schedule. 38 C.F.R. § 3.321(b) (2013).  The Board observes that "marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous." See Webster's New World Dictionary, Third College Edition 828 (1988).

The Board acknowledges that the Veteran has missed work on occasion due to her sinusitis.  Indeed, as discussed above, she took the following leave because of her service-connected disability: 1.5 hours on 11/13/2007; 8 hours in 12/2007; 8 hours on 2/6/2008; 4 hours on 3/17/2008; 6.5 hours on 4/9/2008; 3 hours on 5/1/2008; 8 hours on 6/16/2008; and 5 hours on 7/17/2008.  This amounts to 44 hours taken from November 2007 until July 2008.  She did note that she would have taken more time but for fear of reprisal. 

P.G. submitted a statement as to the effects of the Veteran's chronic sinusitis and headaches, in that such has caused her to take time off of work.  P.G. did not specify how much time the Veteran's chronic sinusitis has caused her to miss from work.  It is wholly unclear whether the time P.G. is mentioning the time already discussed by the Veteran herself (i.e., the 44 hours) or some other time.

Further, the statement of the Veteran's supervisor that she has missed time from work due to sinus and headache pain is also of limited probative value.  The supervisor made clear that he was unsure as to how much time the Veteran missed from work due to her chronic sinusitis.  

At her January 2014 VA examination, the examiner explained that the Veteran is unable to go to work when she experiences an episode of sinusitis.  The Veteran reported experiencing about ten to twelve episodes of sinusitis over the past year (until January 2013).  This means that over the period from January 2013 to January 2014, the Veteran missed, at most, 24 days of work due to her sinusitis.

There is no other evidence as to any time missed from work due to the Veteran's service-connected sinusitis.

Thus, after assembling all the evidence, it is only apparent that the Veteran has missed 44 hours and 24 days of work over the entire rating period (approximately 11 years), due to her chronic sinusitis.  The statements of P.G. and her supervisor baldly assert that the Veteran has missed some time due to her chronic sinusitis.  But it is unclear how much time in addition to that already explained by the Veteran was missed, if any. 

The Board concludes that referral for extraschedular consideration is not warranted.  The Veteran's chronic sinusitis does not present an exceptional or unusual disability pattern.  Indeed, it is manifested by headaches and nasal congestion, which is precisely contemplated by Diagnostic Code 6513.  Moreover, over the appeal period, the evidence of record does not show marked interference with employment or frequent periods of hospitalization.  There is no evidence of hospitalization in this case.  Regarding marked interference with employment, there is evidence of some impact on employment, but that impact is not marked interference.  Indeed, over the entire rating period, which spans from January 2003 to the present, some eleven years, the evidence of record only shows that the Veteran missed work for 44 hours from November 2007 to July 2008. See July 2008 Statement of Veteran.  Also, she missed a maximum of 24 days from January 2013 to January 2014. Neither of the Veteran's co-workers specifically attested to any other time that the Veteran was unable to work.  Thus, the record only indicates that over an eleven year period, the Veteran has missed 44 hours and 24 days of work due to her service-connected disability.  Further, while she asserted that she would have missed more time but for the fear of reprisal, that argument cuts against the Veteran's argument.  Indeed, her chronic sinusitis was not so severe that she was unable to work.  Instead, she actually worked in spite of her chronic sinusitis.  Thus, in essence, her sinusitis during this time was not of such character to prevent the Veteran from working.  Rather, she chose to, and was able to, work on many occasions where she was suffering bouts of sinusitis.  The Board does not find that this rises to the level of marked interference with employment.  There is simply no evidence that the Veteran has missed any time other than 44 hours and 24 days over the past 11 or so years.  

That that Veteran's service-connected disability interferes with her employment, the Board does not doubt; however, the evidence does not show marked interference with employment which would allow for the assignment of a disability rating over and above that called for in the VA rating schedule.  Impairment in earning capacity is specifically contemplated in the rating schedule.  See 38 C.F.R. §§ 3.321(a), 4.1 (2013); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Veteran's statements do not take his situation out of the norm.


ORDER

For the period prior to November 11, 2007, an initial rating in excess of 10 percent for chronic sinusitis is denied.

For the period since November 11, 2007, a rating of 30 percent for chronic sinusitis is granted.

A rating in excess of 30 percent for chronic sinusitis is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


